SECURITIES AND EXCHANGE COMMISSION FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Borderless Holdings, Inc (Exact Name of Registrant in its Charter) Delaware 46-2773254 (State or other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code) (IRS Employer Identification No.) 10045 Red Run Blvd. suite 140 Owings Mills, MD 21117 855-545-0251 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business and Agent for Service) InCorp Services. Inc. One Commerce Center – 1201 Orange St. #600 Wilmington, DE 19899 800-246-2677 (Registered Agent Address and Phone Number) Copies of communications to: The Law Offices of Thomas C. Cook 500 N. Rainbow Blvd., suite 300 Las Vegas, NV 89107 702-221-1925 (SEC Attorney Address, phone and fax) Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o (Do not check if a smaller reporting company) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE _ Title of Each Class of Securities to be Registered Amount of shares to be Registered Proposed Maximum Offering Price per Share(1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Common Stock, $0.001 per share TOTAL (1) In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act of 1933, as amended. (2) The registration fee for securities to be offered by the Registrant is based on an estimate of the proposed maximum aggregate offering price of the securities, and such estimate is solely for the purpose of calculating the registration fee pursuant to Rule 457( a ). 1 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to such Section 8(a), may determine. PRELIMINARY PROSPECTUS 2,000,000SHARES OFCOMMON STOCK SUBJECT TO COMPLETION DATED 2013 This prospectus relates to the offer and sale of a maximum of 2,000,000 shares (the “Maximum Offering”) of common stock, $0.001 par value (“Common Shares”) byBorderless Holdings, Inc., a Delaware company (“we”, “us”, “our”, “Borderless Holdings”, “Company” or similar terms). There is no minimum for this Offering. The Offering will commence promptly on the date upon which this prospectus is declared effective by the SEC and will continue for 18 months. At the discretion of our board of directors, we may discontinue the offering before expiration of the 18-monthperiod. All expenses associated with this offering are being paid by Owings-1, LLC pursuant to the Client Services Agreement attached hereto as Exhibit 10.1. We are an “emerging growth company” under applicable Securities and Exchange Commission rules and will be subject to reduced public company reporting requirements. The offering of the 2,000,000shares is a “best efforts” offering, which means that our President will use his best efforts to sell the common stock and there is no commitment by any person to purchase any shares. The shares will be offered at a fixed price of $0.30per share for the duration of the offering. Proceeds from the sale of the shares will be used to implement our plan of operation. Any funds that we raise from our offering of 2,000,000shares of common stock will be immediately available for our use and will not be returned to investors. We will receive net proceeds of $600,000if all the shares in this offering are sold. This is a direct participation offering since we are offering the stock directly to the public without the participation of an underwriter. Our President is solely responsible for selling shares under this offering and no commission will be paid on any sales. Our President intends to offer our shares to friends, family members, and business acquaintances for a period of 18 months from the effective date of this prospectus.In offering the securities on our behalf, our President will rely on safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934. We do not have any arrangements to place the funds received from our offering of 2,000,000 shares of common stock in an escrow, trust, or similar account.Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws.If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account and take possession of the subscriptions. As such, it is possible that a creditor could attach your subscription which could preclude or delay the return of money to you. If that happens, you will lose your investment and your funds will be used to pay creditors. Prior to this offering, there has been no public market for our common stock and we have not applied for the listing or quotation of our common stock on any public market. We have arbitrarily determined the offering price of $0.30 per share in relation to this offering. The offering price bears no relationship to our assets, book value, earnings or any other customary investment criteria. After the effective date of the registration statement, we intend to seek a market maker to file an application with the Financial Industry Regulatory Authority (“FINRA”) to have our common stock quoted on the OTC Bulletin Board. We currently have no market maker who is willing to list quotations for our stock. There is no assurance that an active trading market for our shares will develop or will be sustained if developed. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common shares. Our business is subject to many risks and an investment in our shares of common stock will also involve a high degree of risk. You should carefully consider the factors described under the heading “risk factors” beginning on page 7 before investing in our shares of common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 2 The date of this prospectus is , 2013 The following table of contents has been designed to help you find information contained in this prospectus. We encourage you to read the entire prospectus. TABLE OF CONTENT PROSPECTUS SUMMARY 4 THE OFFERING 6 SUMMARY FINANCIAL INFORMATION 7 RISK FACTORS 7 USE OF PROCEEDS 14 DETERMINATION OF OFFERING PRICE 15 DILUTION 15 PLAN OF DISTRIBUTION 17 DESCRIPTION OF SECURITIES 18 DESCRIPTION OF BUSINESS 21 RELATED STOCKHOLDER MATTERS 26 FINANCIAL STATEMENTS 27 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 35 PLAN OF OPERATION 35 RESULT OF OPERATION FOR THE QUARTER ENDED MAY 31, 2013 37 LIQUIDITY AND CAPITAL RESOURCES 37 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 38 DIRECTORS, EXECUTIVE OFFICERS, PROMOTER AND CONTROL PERSONS 40 EXECUTIVE COMPENSATION 41 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 42 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 42 DISCLOSURE OF COMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 43 WHERE YOU CAN FIND MORE INFORMATION 43 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 43 Until , 2013(90 business days after the effective date of this prospectus) all dealers that effect transactions in these securities whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealer’s obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 3 A CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements which relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors,” that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. PROSPECTUS SUMMARY As used in this prospectus, references to the “Company,” “we,” “our”, “us” or “Borderless Holdings” refer to Borderless Holdings, Inc. unless the context otherwise indicates. The following summary highlights selected information contained in this prospectus. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements, and the notes to the financial statements. Our Company Borderless Holdings, Inc. was incorporated on May 9, 2013 under the laws of the State ofDelaware for the purpose of selling gold jewelry.As of the date of this prospectus, we have cash reserves of $0. Although the Company is currently provided free access to office space and telephone and internet service by The Owings Group, LLC, it is anticipated that we will begin to pay for these expenses if we realize 75% participation or higher in this Offering (See "Use od Proceeds" on page 14).As the Company begins to expand and increase its client base, we expect additional administrative and operational costs.We anticipate that some of these costs will be covered revenues from Company operations and the balance will be covered by using proceeds from this Offering.If we are unsuccessful in raising sufficient funds from this Offering, we may need to seek alternative means of funding. We are a development stage company that has not realized any revenues to date. We are in the early stages of developing our business which is to sell 24 karat (“24k”) gold jewelry. Our plan of operations over the 12 month period following the successful completion of our offering of 2,000,000 shares of our common stock is to (i) develop additional supplier and shipper relationships, (ii) continue to develop and enhance our website at a cost of approximately $20,000 to $90,000, (iii) engage in marketing activities at a cost of approximately $20,000 to $75,000, (iv) pay our President a salary and hire additional sales people (either internally or by utilizing dedicated call centers) at a cost of approximately $45,000 to $130,000, (v) participate in speaking engagements at conferences and trade shows at a cost of up to $20,000, (vi) cover the costs of being a “reporting issuer” for approximately $15,000 and (vii) set up a new office for approximately $20,000 to $30,000 (See "Plan of Operations" on page 35).Our estimated annual cost of $15,000 for being a “reporting issuer” under the Securities Exchange Act of 1934 does not include the cost of this offering. We need to raise at least $200,000 through this Offering to satisfy an obligation to Owings-1, LLC for services rendered in relation to this S-1 registration (See “Client Services Agreement" in Exhibit 10.1).The $200,000 is due to Owings-1, LLC once this prospectus is declared effective. In the event that we fail to raise sufficient proceeds through this Offering to satisfy this obligation, Owings-1, LLC has verbally agreed to renegotiate or extend the repayment terms of this liability.We need to realize maximum participation in this Offering to implement our complete Plan of Operations.If we are unsuccessful in this offering, we will need a minimum financing of $15,000 over the next 12 months to cover the costs of our quarterly and annual filing requirements.If necessary The Owings Group, LLC, has verbally agreed to provide us with an on demand, non-interest bearing loan to cover these costs.In this event, The Owings Group, LLC has also verbally agreed to continue providing us with office space and access to internet and telephone services free of charge.There is however, no guarantee that Owings-1, LLC will make accommodations in relation to our $200,000 obligation or that The Owings Group, LLC will extend a loan to us or provide free access to office space and internet and telephone service in the event our Offering fails.If we do not realize sufficient participation in our Offering, and are unable to negotiate alternative means of financing, we could be forced to cease operations. 4 Initially, we are only selling 24 karat (“24k”) gold jewelry – bracelets and necklaces - but will consider expanding our product lines as our customer base develops.We do not hold any inventory in an effort to minimize our overhead costs and exposure to fluctuations in the gold price.Our intended market is comprised of both men and women who wear jewelry but simultaneously appreciate the value and universal liquidity of pure gold.We engage our target market, which is nationwide, through websites and email marketing campaigns.Additionally, we are working to develop referral relationships with newsletters and other websites that service demographics encompassed by our target market.There is however, no guarantee that we will be able to form these relationships, or successfully market our 24k gold jewelry through a website or email marketing campaigns, and there is no guarantee that we will be able to sell any jewelry at all. Our President, Seth Peretzman, has limited experience selling jewelry and has no direct training or experience running a jewelry sales company, and as such our President may not be fully aware of many of the specific requirements related to soliciting jewelry.Our President currently devotes approximately 10 hours a week to Company matters and expects to devote approximately 20 to 25 hours a week to Company matters after the completion of this offering.Currently, our President is not compensated for his services.Depending on the success of our Offering, we intend to begin providing our President a salary (Se "Use of Proceeds" section on page 14).In the event we do not raise sufficient proceeds in this Offering to provide our President with a salary, he has verbally agreed to continue working without compensation until such time as the Company generates sufficient revenues to warrant paying him a salary. Our Secretary, David Mathias, has no experience or direct training in the jewelry industry.Our Secretary currently devotes approximately 5 hours a week to Company matters and expects to devote approximately 5 to 10 hours a week to Company matters following the completion of this offering.Currently, our Secretary is not compensated for his services and there is no plan to provide him with a salary following the completion of this Offering. Neither Jim Silvester, our Director, nor Seth Peretzman, our President, nor David Mathias, our Secretary, agreed to serve as a Director or Officer of the Company at least in part due to a plan, agreement, or understanding that they would solicit, participate in, or facilitate the sale of the enterprise to (or a business combination with) a third party looking to obtain or become a public reporting entity and each individual also confirms that he has no such present intentions. From inception until the date of this filing we have had limited operating activities, primarily consisting of (i) the incorporation of our Company, (ii) the development of our business plan, (iii) the initial equity funding by our majority shareholder, (iv) due diligence on potential suppliers of 24k gold jewelry, and (v) developing strategic referral partnerships with investment newsletters and websites catering to our target market.On May 10, 2013, The Owings Group, LLC, was issued 20,000,000 shares of our common stock, with a par value of $0.001, for the commitment to pay $1,000 once our bank account was established, as compensation for $633 in advertising costs The Owings Group, LLC paid on behalf of the Company, and for good will consideration in the form of office space, access to internet and telephone service, the use of a customer relationship management (“CRM”) database, as well as access to its network of professional contacts and relationships. On May 20, 2013, Ehydrogen Solutions, Inc. acquired 20,000,000 shares of the Company’s common stock from The Owings Group, LLC.As a result, Ehydrogen Solutions, Inc. currently owns 100% of our issued and outstanding common stock. Our financial statements from inception on May 9, 2013 through May 31, 2013 report no revenues and a net loss of $119,829. Our independent auditor has issued an audit opinion for our Company which includes a statement expressing substantial doubt as to our ability to continue as a going concern. The Company’s principal office is located at 10045 Red Run Blvd. suite 140, Owings Mills, MD 21117. Our telephone number is 855-545-0251. 5 We are an “emerging growth company” within the meaning of the federal securities laws. For as long as we are an emerging growth company, we will not be required to comply with the requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, the reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and the exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We intend to take advantage of these reporting exemptions until we are no longer an emerging growth company. For a description of the qualifications and other requirements applicable to emerging growth companies and certain elections that we have made due to our status as an emerging growth company, see “RISK FACTORSRISKS RELATED TO THIS OFFERING AND OUR COMMON STOCK - WE ARE AN ‘EMERGING GROWTH COMPANY’ AND WE CANNOT BE CERTAIN IF THE REDUCED DISCLOSURE REQUIREMENTS APPLICABLE TO EMERGING GROWTH COMPANIES WILL MAKE OUR COMMON STOCK LESS ATTRACTIVE TO INVESTORS” on page 7 of this prospectus. This is a direct participation offering since we are offering the stock directly to the public without the participation of an underwriter. Our President will be solely responsible for selling shares under this offering and no commission will be paid on any sales. There has been no market for our securities and a public market may never develop, or, if any market does develop, it may not be sustained. Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the Financial Industry Regulatory Authority (“FINRA”) for our common stock to be eligible for trading on the Over-the-Counter Bulletin Board. We do not yet have a market maker who has agreed to file such application. There can be no assurance that our common stock will ever be quoted on a stock exchange or a quotation service or that any market for our stock will develop. You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common shares. Under U.S. federal securities legislation, our common stock will be “penny stock”. Penny stock is any equity security that has a market price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require that a broker or dealer approve a potential investor’s account for transactions in penny stocks, and the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve an investor’s account for transactions in penny stocks, the broker or dealer must obtain financial information, investment experience, and objectives of the person, and make a reasonable determination that the transactions in penny stocks are suitable for that person and that the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which, in highlight form sets forth the basis on which the broker or dealer made the suitability determination. Brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. The Offering Securities Being Offered: 2,000,000 shares of common stock, par value $0.001 per share Offering price $0.30 per share Duration of the Offering: The 2,000,000 shares of common stock are being offered for a period of 18 months. Net proceeds to us $600,000 assuming the maximum number of shares sold. For further information on the Use of Proceeds, see page 14. Shares Outstanding Prior to Offering 20,000,000 shares of common stock. Shares Outstanding After Offering 22,000,000 shares of common stock. Subscriptions All subscriptions once accepted by us are irrevocable. Registration Costs These costs are being borne by a third party (See “Client Services Agreement,” attached hereto as Exhibit 10.1) Risk Factors See “Risk Factors” and the other information in this prospectus for a discussion of the factors you should consider before deciding to invest in shares of our common stock 6 SUMMARY FINANCIAL INFORMATION The tables and information below are derived from our audited financial statements for the period from May 9, 2013 (Inception) to May 31, 2013. Such information should be read in conjunction with such financial statements, including the notes thereto.Our working capital as of May 31, 2013 was negative $100,000. Financial summary May 31, 2013 ($) Cash and Deposits 0 Total Assets 0 Total Liabilities Total Stockholder’s Equity (Deficit) ) Statement of Operations From Inception to May 31, 2013 Total Expenses Net Loss for the Period Net Loss per Share RISK FACTORS An investment in our common stock involves a number of very significant risks. You should carefully consider the following known material risks and uncertainties in addition to other information in this prospectus in evaluating our company and its business before purchasing shares of our company’s common stock. You could lose all or part of your investment due to any of these risks. Risks Relating to Our Business We have no operating history and have maintained losses since inception, which we expect to continue into the future. We were incorporated on May 9, 2013 and have very limited operations. We have not realized any revenues to date. Our proposed business is to sell 24 karat gold jewelry to customers. We will make the gold jewelry available for sale and shipment to customers both online and over the telephone.Initially, we will target customers in the United States. We have no operating history at all upon which an evaluation of our future success or failure can be made. Our net loss from inception toMay 31, 2013 is $119,829. Based upon our proposed plans, we expect to incur significant operating losses in future periods.We may fail to generate revenues in the future. If we cannot attract a significant number of customers, we will not be able to generate any significant revenues or income. Failure to generate revenues will cause us to go out of business because we will not have the money to pay our ongoing expenses. We will require financing to implement our full Plan of Operation and our inability to obtain such financing could prohibit us from executing our business plan and cause us to cease operations. We will need to raise funds through public or private debt or sale of equity to implement our Plan of Operation.If our Offering is unsuccessful, we may need to resort to alternative means of financing to cover expenses as they arise in the future. Such financing may not be available when needed.Even if such financing is available, it may be on terms that are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. Since our officers currently work without compensation and we are provided free access to office space and internet and telephone service by The Owings Group, LLC, our current cash of $0 should be sufficient to cover our operating expenses through 2013.However, we will need to generate revenues and/or obtain additional funds in order to maintain and expand our operations or deal with any unexpected expenses as they arise. No assurance can be given that such funds will be available or, if available, will be on commercially reasonable terms satisfactory to us. There can be no assurance that we will be able to obtain financing if and when it is needed on terms we deem acceptable. 7 If we are unable to obtain financing on reasonable terms, we could be forced to delay or scale back our plan of operations. In addition, such inability to obtain financing on reasonable terms could have a material adverse effect on our business, operating results, or financial condition. Our independent auditors’ report states that there is a substantial doubt that we will be able to continue as a going concern. Our independent auditors, Seale & Beers CPAs, LLC, state in their audit report, August 13, 2013 and included herein, that we are a development stage company, have no established source of revenue and are dependent on our ability to raise capital from shareholders or other sources to sustain operations. As a result, there is a substantial doubt that we will be able to continue as a going concern. This qualification clearly highlights that we will, in all likelihood, continue to incur expenses without significant revenues into the foreseeable future until our services gains significant popularity. Our only source of funds to date has been the sale of our common stock to The Owings Group, LLC. Because we cannot currently assure anyone that we will be able to generate enough interest in our services, or that we will be able to generate any significant revenues or income, the identification of new sources equity financing becomes significantly more difficult. If we are successful in closing on any new financing, existing investors will experience substantial dilution. The ability to obtain debt financing is also severely impacted, and likely not even feasible, given that we do not have revenues or profits to pay interest or repay principal. As a result, if we are unable to obtain additional financing at this stage in our operations, our business will fail and you may lose some or all of your investment in our common stock. Once this prospectus is declared effective, the Company will have to satisfy a $200,000 obligation to Owings-1, LLC for services rendered in relation to this Offering. If the Company does not achieve sufficient participation in this Offering to realize at least $200,000 in proceeds, it will have to resort to alternative means for financing, restructuring, or satisfying this obligation.If the company realizes exactly $200,000 from this Offering, it will still have to resort to some fashion of financing to satisfy the costs associated with being a reporting company, which are estimated to be approximately $15,000 per year.The Company has secured a verbal agreement from The Owings Group, LLC, that it will provide an on demand, non-interest bearing loan to the Company to cover the costs of being a reporting company.However, there is no guarantee that The Owings Group, LLC will have the capacity to honor this verbal agreement should the Company not realize sufficient proceeds from this Offering to cover these costs.If the Company cannot source an alternative means of financing, it will not be able to cover the costs of being a reporting company and may be forced to cease operations. If our estimates related to expenditures are erroneous our business will fail and you will lose your entire investment. Our success is dependent in part upon the accuracy of our management’s estimates of expenditures to complete the development and launch our used list services business beyond the incipient stages it is in now. If such estimates are erroneous or inaccurate we may not be able to carry out our business plan, which could, in a worst-case scenario, result in the failure of our business and you losing your entire investment. At least initially, we only plan to use one supplier and any disruptions to this supply could have a material, adverse impact on our operations. At the moment, we expect to source all of the 24k gold jewelry we sell from one supplier.Our President, Seth Peretzman, has worked with this supplier in the past and has a great working relationship with this entity.Should our relationship with this supplier be compromised for any reason, or should this supplier experience a significant delay in its ability to accommodate our orders, our ability to continue operations would be severely impaired.If we are unable to establish new supplier relationships, any disruption with our current supplier could have an adverse impact on our ability to continue operations. Our business model may not be sufficient to ensure our success in our intended market. Our survival is currently dependent upon the success of our efforts to gain market acceptance of the 24k gold jewelry that we offer for sale. Americans are not traditionally accustomed to purchasing pure gold jewelry, but instead are more used to 14k, 18k, and 21k varieties.If our target market is not as responsive to 24k gold jewelry as we anticipate, we do not have alternative products to offer them and our operations will be adversely affected. 8 Our marketing strategy depends heavily on our ability to establish referral relationships with websites and publications exposed to our target market.If we are unable to establish these referral relationships our ability to solicit our 24k gold jewelry will be adversely affected which in turn would compromise our ability to generate profits. Since we are still developing our business, and do not have significant cash reserves which we could utilize for marketing our product, our ability to sell 24k jewelry is dependent on our ability to establish referral relationships wherein we do not pay for advertising but instead share profits with our referral partners.If we cannot find individuals and entities interested in a referral arrangement of this nature, our lack of cash reserves means we will probably not be able to afford more traditionally marketing approaches like buying advertising space.Without these profit sharing referral relationships, our ability to sell 24k jewelry will be impaired which could represent a significant threat to our ability to continue operations. We may not be able to compete effectively against our competitors. We expect to face strong competition from well-established companies and small independent companies like our own that may result in price reductions and decreased demand for our jewelry.We will be at a competitive disadvantage in obtaining the facilities, employees, financing and other resources required to effectively establish our operations. Our opportunity to obtain customers may be limited by our financial resources and other assets. We expect to be less able than our larger competitors to cope with costs and expenses of doing business. Further, our competitors provide jewelry in a format that our target market is more accustomed to (i.e. 14k, 18k, 21k, etc.) and it may be difficult to gain market share while providing our unique 24k gold jewelry. We depend to a significant extent on certain key personnel, the loss of any of whom may materially and adversely affect our company. Currently, we have two employees, but we dependprimarily on Seth Peretzman for our operations. The loss of Mr. Peretzman would have a substantial negative effect on our company and may cause our business to fail. Mr. Peretzman has not been compensated for her services since our incorporation, and it is highly unlikely that he will receive any compensation unless and until we generate substantial revenues. There is intense competition for skilled personnel and there can be no assurance that we will be able to attract and retain qualified personnel on acceptable terms. The loss of Mr. Peretzman services could prevent us from completing the development of our plan of operation and our business. In the event of the loss of services of such personnel, no assurance can be given that we will be able to obtain the services of adequate replacement personnel. We do not have any employment agreements or maintain key person life insurance policies on Mr. Peretzman. We do not anticipate entering into employment agreements with her or acquiring key person insurance in the foreseeable future. We have limited marketing experience in our industry. We have not completed the development of our services and have yet to generate revenues. While we have plans for marketing, there can be no assurance that such efforts will be successful. There can be no assurance that our proposed 24k gold jewelry will gain wide acceptance in its target market or that we will be able to effectively market our services. Additionally, we are a newly-formed, development stage company with limited experience in our industry. We are entirely dependent on the services of our President, Seth Peretzman, to build our customer base.Prospective customers may prefer to purchase jewelry from our larger, better established competitors that spend more money on marketing. Our Officers are engaged in other activities and may not devote sufficient time to our affairs, which may affect our ability to conduct operations and generate revenues. Our President and Secretary have existing and additional responsibilities to provide management and services to other entities. Seth Peretzman, our President, and David Mathias, our Secretary, are currently our only employees. Mr. Peretzman devotes approximately 15 hours per week to Company matters. Subsequent to the successful completion of this offering, Mr. Peretzman will devote approximately 20-30 hours per week to Company matters. Mr. Mathias devotes approximately 5 hours per week to Company matters.Subsequent to the successful completion of this offering, Mr. Mathias will devote approximately 5 to 10 hours per week to Company matters. As a result, demands for the time and attention from Mr. Peretzman and Mr. Mathias from our company and other entities may conflict from time to time. Because we rely primarily on Mr. Peretzman and Mr. Mathias to maintain our business contacts and to promote our services, their limited devotion of time and attention to our business may hurt the operation of our business. 9 Investors will have little voice regarding the management of our company due to the large ownership position held by our majority shareholder and thus it would be difficult for new investors to make changes in our operations or management, and therefore, shareholders would be subject to decisions made by management and the majority shareholders, including the election of directors. Ehydrogen Solutions, Inc., currently owns approximately 20,000,000, or 100%, of our issued and outstanding shares of common stock. Accordingly, Ehydrogen Solutions, Inc., as our majority shareholder, may ultimately exercise complete control over the company and has the ability to make decisions regarding, (i) whether to issue common stock and preferred stock, including decisions to issue common and preferred stock to itself; (ii) employment decisions, (iii) the appointment of all directors; and (iv) whether to enter into material transactions with related parties. If we are successful in completing the Maximum Offering Ehydrogen Solutions, Inc. will own 90.9% of the company’s issued and outstanding common stock, and is still in a position to significantly influence control of the Company.If we close our Offering with less than the Maximum Offering, its percentage ownership is even higher. Such control may be risky to the investor because our company’s operations are dependent on a very few people who could lack ability, or interest in pursuing our operations. In such event, our business may fail and you may lose your entire investment. Moreover, investors will not be able to effect a change in the Company’s board of directors, business or management. We intend to become subject to the periodic reporting requirements of the securities exchange act of 1934, as amended, which will require us to incur audit fees and legal fees in connection with the preparation of such reports. These additional costs will negatively affect our ability to earn a profit. Following the effective date of the registration statement in which this prospectus is included, we will be required to file periodic reports with the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934 and the rules and regulations thereunder. In order to comply with such requirements, our independent registered auditors will have to review our financial statements on a quarterly basis and audit our financial statements on an annual basis. Moreover, our legal counsel will have to review and assist in the preparation of such reports. Although we believe that the approximately $15,000 we have estimated for these costs should be sufficient for the 12 month period following the completion of our offering, the costs charged by these professionals for such services may vary significantly. Factors such as the number and type of transactions that we engage in and the complexity of our reports cannot accurately be determined at this time and may have a major negative affect on the cost and amount of time to be spent by our auditors and attorneys. However, the incurrence of such costs will obviously be an expense to our operations and thus have a negative effect on our ability to meet our overhead requirements and earn a profit. However, for as long as we remain an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012, we intend to take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We intend to take advantage of these reporting exemptions until we are no longer an “emerging growth company.” We will remain an “emerging growth company” for up to five years, or until the earliest of (i) the last day of the first fiscal year in which our annual gross revenues exceed $1 billion, (ii) the date that you become a “large accelerated filer” as defined in Rule 12b-2 under the Exchange Act, which would occur if the market value of our common stock that is held by non-affiliates exceeds $700 million as of the last business day of our most recently completed second fiscal quarter, or (iii) the date on which we have issued more than $1 billion in non-convertible debt during the preceding three year period. After, and if ever, we are no longer an “emerging growth company,” we expect to incur significant additional expenses and devote substantial management effort toward ensuring compliance with those requirements applicable to companies that are not “emerging growth companies,” including Section 404 of the Sarbanes-Oxley Act. We have no Chief Financial Officer, which makes it more difficult for us to comply with our public company reporting obligations and prevents us from having an internal check on our financial reporting. We have no Chief Financial Officer, and the duties of a Chief Financial Officer are currently performed by Seth Peretzman, our President. As a result, it will be more difficult for us to fully comply with our reporting obligations as a public company, and our ability to do so is uncertain. In addition, because our President is also acting as our Chief Financial Officer, we do not have any internal check on our financial reporting. We are an “emerging growth company” and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an “emerging growth company,” as defined in the Jumpstart our Business Startups Act of 2012, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies, including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we will rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. 10 Under the Jumpstart Our Business Startups Act, “emerging growth companies” can delay adopting new or revised accounting standards until such time as those standards apply to private companies. We have irrevocably elected not to avail ourselves to this exemption from new or revised accounting standards and, therefore, we will be subject to the same new or revised accounting standards as other public companies that are not “emerging growth companies.” A disruption to our access to jewelry could have a material adverse impact on our current business strategy. Due to the fact that we do not, and currently do not plan to, maintain an inventory, if for any reason our ability to acquire24k gold jewelry through our existing contacts in the jewelry industry is compromised, we will be challenged to find alternative means of acquiring jewelry for our clients.The fact that 24k gold jewelry is extremely rare in the United States means that sourcing alternative suppliers will be very difficult.While other supply options may become available, without access to our existing suppliers we may be subject to higher prices and limited product availability which would reduce our profitability and could adversely affect our operations. The lack of public company experience of our management team could adversely impact our ability to comply with the reporting requirements of U.S. securities laws. Our President, Seth Peretzman, and our Secretary, David Mathias, lack public company experience, which could impair our ability to comply with legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of 2002. Neither Mr. Peretzman nor Mr. Mathias have ever been responsible for managing a publicly traded company. Such responsibilities include complying with federal securities laws and making required disclosures on a timely basis. Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements of the Securities Exchange Act of 1934 which is necessary to maintain our public company status. If we were to fail to fulfill those obligations, our ability to continue as a U.S. public company would be in jeopardy in which event you could lose your entire investment in our company. Risks Related to Owning Our Common Stock Our stockholders may not be able to resell their stock due to a lack of public trading market. There is presently no public trading market for our common stock, we have not applied for a trading symbol or quotation, and it is unlikely that an active public trading market can be established or sustained in the foreseeable future.We intend to seek out a market maker to apply to have our common stock quoted on the OTC Bulletin Board upon completion of this offering. However, there can be no assurance that our shares of common stock will be quoted on the OTC Bulletin Board.Until there is an established trading market, holders of our common stock may find it difficult to sell their stock or to obtain accurate quotations for the price of the common stock. If a market for our common stock does develop, our stock price may be volatile. Any trading market that may develop may be restricted by virtue of state securities “Blue Sky” laws to the extent they prohibit trading absent compliance with individual state laws. These restrictions may make it difficult or impossible to sell shares in those states. There is no public market for our Common Stock, and there can be no assurance that any public market will develop in the foreseeable future. Transfer of our Common Stock may also be restricted under the securities or securities regulations laws promulgated by various states and foreign jurisdictions, commonly referred to as“Blue Sky”laws. Absent compliance with such individual state laws, our Common Stock may not be traded in such jurisdictions. Because the securities registered hereunder have not been registered for resale under the“Blue Sky”laws of any state, the holders of such shares and persons who desire to purchase them in any trading market that might develop in the future, should be aware that there may be significant state“Blue Sky”law restrictions upon the ability of investors to sell the securities and on purchasers to purchase the securities. These restrictions prohibit the secondary trading of our Common Stock. We currently do not intend and may not be able to qualify securities for resale in approximately 17 states that do not offer manual exemptions and require shares to be qualified before they can be resold by our shareholders. Even if a market develops for our shares, our shares may be thinly traded with wide share price fluctuations, low share process and minimal liquidity. If a market for our shares develops, the share price may be volatile with wide fluctuations in response to several factors, including: ·Potential investors’ anticipated feeling regarding our results of operations; ·Increased competition; ·Our ability or inability to generate future revenues; and ·Market perception of the future of development of EDGAR filing services. 11 In addition, if our shares are quoted on the OTCBB, our share price may be affected by factors that are unrelated or disproportionate to our operating performance. Our share price might be affected by general economic, political, and market conditions, such as recessions, interest rates, or international currency fluctuations. In addition, even if our stock is approved for quotation by a market maker through the OTCBB, stocks traded over this quotation system are usually thinly traded, highly volatile and not followed by analysts. These factors, which are not under our control, may have a material effect on our share price. Reduced disclosure requirements applicable to emerging growth companies may make our common stock less attractive to investors. As an“emerging growth company,”we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not“emerging growth companies,”including not being required to comply with the auditor attestation requirements of section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. Because there is no escrow, trust or similar account, the offering proceeds could be seized by creditors or by a trustee in bankruptcy, in which case investors would lose their entire investment. Any funds that we raise from our offering of 2,000,000 shares of common stock will be immediately available for our use and will not be returned to investors. We do not have any arrangements to place the funds received from our offering of 2,000,000 shares of common stock in an escrow, trust or similar account. Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws.If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account and take possession of the subscription funds. As such, it is possible that a creditor could attach your subscription funds which could preclude or delay the return of money to you. If that happens, you will lose your investment and your funds will be used to pay creditors. Broker-dealers may be discouraged from effecting transactions in our shares because they are considered penny stocks and are subject to the penny stock rules. Rules 15g-1 through 15g-9 promulgated under the Securities Exchange Act of 1934, as amended, impose sales practice and disclosure requirements on broker-dealers who make a market in “penny stocks”. A penny stock generally includes any non-Nasdaq equity security that has a market price of less than $5.00 per share. Our shares currently are not traded on Nasdaq nor on any other exchange nor are they quoted on the OTC Bulletin Board. Following the date that the registration statement, in which this prospectus is included, becomes effective we hope to find a broker-dealer to act as a market maker for our stock and file on our behalf with FINRA an application on Form 211 for approval for our shares to be quoted on the OTC Bulletin Board. As of the date of this prospectus, we have not attempted to find a market maker to file such application for us. If we are successful in finding such a market maker and successful in applying for quotation on the OTC Bulletin Board, it is very likely that our stock will be considered a “penny stock.” In that case, purchases and sales of our shares will be generally facilitated by FINRA broker-dealers who act as market makers for our shares. The additional sales practice and disclosure requirements imposed upon broker-dealers may discourage broker-dealers from effecting transactions in our shares, which could severely limit the market liquidity of the shares and impede the sale of our shares in the secondary market. Under the penny stock regulations, a broker-dealer selling penny stock to anyone other than an established customer or “accredited investor” (generally, an individual with net worth in excess of $5,000,000 or an annual income exceeding $200,000, or $300,000 together with his or her spouse) must make a special suitability determination for the purchaser and must receive the purchaser’s written consent to the transaction prior to sale, unless the broker-dealer or the transaction is otherwise exempt. In addition, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt. A broker-dealer is also required to disclose commissions payable to the broker-dealer and the registered representative and current quotations for the securities. Finally, a broker-dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer’s account and information with respect to the limited market in penny stocks. 12 Investors that need to rely on dividend income or liquidity should not purchase shares of our common stock. We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future. Investors that need to rely on dividend income should not invest in our common stock, as any income would only come from any rise in the market price of our common stock, which is uncertain and unpredictable. Investors that require liquidity should also not invest in our common stock. There is no established trading market and should one develop, it will likely be volatile and subject to minimal trading volumes. Because we can issue additional shares of common stock, purchasers of our common stock may incur immediate dilution and may experience further dilution. We are authorized to issue up to 100,000,000 shares of common stock and 10,000,000 shares of preferred stock.At present, there are 20,000,000outstanding shares of common stock.Our Board of Directors has the authority to cause us to issue additional shares of common stock without consent of any of our stockholders. Consequently, the stockholders may experience more dilution in their ownership of our Company in the future, which could have an adverse effect on the trading market for our common shares. We may issue shares of preferred stock in the future that may adversely impact your rights as holders of our common stock. Our articles of incorporation authorize us to issue up to 10,000,000 shares of preferred stock. Accordingly, our board of directors will have the authority to fix and determine the relative rights and preferences of preferred shares, as well as the authority to issue such shares, without further shareholder approval. As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to holders preferred rights to our assets upon liquidation, the right to receive dividends before dividends are declared to holders of our common stock, and the right to the redemption of such preferred shares, together with a premium, prior to the redemption of the common stock. To the extent that we do issue such additional shares of preferred stock, your rights as holders of common stock could be impaired thereby, including, without limitation, dilution of your ownership interests in us. In addition, shares of preferred stock could be issued with terms calculated to delay or prevent a change in control or make removal of management more difficult, which may not be in your interest as holders of common stock. Anti-takeover effects of certain provisions of Delaware state law hinder a potential takeover of Borderless Holdings, Inc. We may be subject to Section203 of the Delaware General Corporation Law (“DGCL”), an anti-takeover statute. In general, Section203 of the DGCL prohibits a publicly held Delaware corporation from engaging in a “business combination” with an “interested shareholder” for a period of three years following the time the person became an interested shareholder, unless the business combination or the acquisition of shares that resulted in a shareholder becoming an interested shareholder is approved in a prescribed manner. Generally, a “business combination” includes a merger, asset or stock sale, or other transaction resulting in a financial benefit to the interested shareholder. Generally, an “interested shareholder” is a person who, together with affiliates and associates, owns (or within three years prior to the determination of interested shareholder status did own) 15% or more of a corporation’s voting stock. The existence of this provision would be expected to have an anti-takeover effect with respect to transactions not approved in advance by our board of directors, including discouraging attempts that might result in a premium over the market price for the shares of common stock held by our shareholders. For purposes of Delaware law, an “interested shareholder” is any person who that (i) is the owner of 15% or more of the outstanding voting stock of the corporation, or (ii) is an affiliate or associate of the corporation and was the owner of 15% or more of the outstanding voting stock of the corporation at any time within the 3-year period immediately prior to the date on which it is sought to be determined whether such person is an interested shareholder, and the affiliates and associates of such person; provided, however, that the term “interested shareholder” shall not include (x) any person who (A) owned shares in excess of the 15% limitation set forth herein as of, or acquired such shares pursuant to a tender offer commenced prior to, December 23, 1987, or pursuant to an exchange offer announced prior to the aforesaid date and commenced within 90 days thereafter and either (I) continued to own shares in excess of such 15% limitation or would have but for action by the corporation or (II) is an affiliate or associate of the corporation and so continued (or so would have continued but for action by the corporation) to be the owner of 15% or more of the outstanding voting stock of the corporation at any time within the 3-year period immediately prior to the date on which it is sought to be determined whether such a person is an interested shareholder or (B) acquired said shares from a person described in item (A) of this paragraph by gift, inheritance or in a transaction in which no consideration was exchanged; or (y) any person whose ownership of shares in excess of the 15% limitation set forth herein is the result of action taken solely by the corporation; provided that such person shall be an interested shareholder if thereafter such person acquires additional shares of voting stock of the corporation, except as a result of further corporate action not caused, directly or indirectly, by such person. For the purpose of determining whether a person is an interested shareholder, the voting stock of the corporation deemed to be outstanding shall include stock deemed to be owned by the person through (i) Beneficially owns such stock, directly or indirectly; or (ii) Has (A) the right to acquire such stock (whether such right is exercisable immediately or only after the passage of time) pursuant to any agreement, arrangement or understanding, or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise; provided, however, that a person shall not be deemed the owner of stock tendered pursuant to a tender or exchange offer made by such person or any of such person’s affiliates or associates until such tendered stock is accepted for purchase or exchange; or (B) the right to vote such stock pursuant to any agreement, arrangement or understanding; provided, however, that a person shall not be deemed the owner of any stock because of such person’s right to vote such stock if the agreement, arrangement or understanding to vote such stock arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made to 10 or more persons; or (iii) Has any agreement, arrangement or understanding for the purpose of acquiring, holding, voting, or disposing of such stock with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, such stock. 13 The definition of the term “business combination” is sufficiently broad to cover virtually any kind of transaction that would allow a potential acquiror to use the corporation’s assets to finance the acquisition or otherwise to benefit its own interests rather than the interests of the corporation and its other shareholders. The effect of Delaware’s business combination law is to potentially discourage parties interested in taking control of Borderless Holdings, Inc. from doing so if it cannot obtain the approval of our board of directors. FORWARD LOOKING STATEMENTS This prospectus and the documents incorporated by reference in this prospectus and registration statement on Form S-1 contain certain forward-looking statements that are based on the beliefs of our management as well as assumptions made by and information currently available to our management. Statements that are not based on historical facts, which can be identified by the use of such words as “likely,” “will,” “suggests,” “target,” “may,” “would,” “could,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “predict,” and similar expressions and their variants, are forward-looking. Such statements reflect our judgment as of the date of this prospectus and they involve many risks and uncertainties, including those described under the captions “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” These risks and uncertainties could cause actual results to differ materially from those predicted in any forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of these forward-looking statements. USE OF PROCEEDS Our public offering of 2,000,000 shares is being made on a self-underwritten basis: no minimum number of shares must be sold in order for the offering to proceed. The offering price per share is $0.30. The table below depicts how we plan to utilize the proceeds in the event that 25%, 50%, 75% and 100% of the shares in this offering are sold; however, the amounts actually expended for working capital as well as other purposes may vary significantly and will depend on a number of factors, including the amount of our future revenues and the other factors described under “Risk Factors.” Accordingly, we will retain broad discretion in the allocation of proceeds of this Offering.The costs of this Offering are being advanced by Owings-1, LLC pursuant to the Client Services Agreement, attached as Exhibit 10.1. Number of shares sold 25% 50% 75% 100% Gross proceeds from this Offering (1) $ Costs associated with being a publicly reporting company $ Office set up $ Website Development $ Marketing campaign $ Salary for Employees $ Participate in Speaking Arrangements $ Obligation to Owings-1 $ Cash Reserves $ $ $ (1) Expenditures for the 12 months following the completion of this offering. The expenditures are categorized by significant area of activity. The above figures represent only estimated costs. Any funds we raise from our offering of 2,000,000 shares of common stock will be immediately available for our use and will not be returned to investors.We will not maintain an escrow, trust, or similar account for the receipt of proceeds from the sale of our shares.Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account and take possession of the subscriptions. If that happens, you will lose your investment and your funds will be used to pay creditors. If necessary, The Owings Group, LLC, has verbally agreed to loan the company funds to cover the costs of our quarterly and annual reporting and filing requirements, but we will require full funding to implement our complete plan of operation (See the “Plan of Operation” section of this prospectus). Such loan would have no term, be payable upon demand and have no interest rate.In the event that our Offering fails The Owings Group, LLC, has agreed to continue providing us the use of our current office space free of charge.Additionally, if our Offering is unsuccessful, our President, Seth Peretzman, and our Secretary, David Mathias, have verbally committed to continuing in their roles as our Officers without compensation until such time as the Company generates sufficient revenues to warrant providing them with salaries. 14 In the event our offering fails to realize at least $200,000 in proceeds, then we will be unable to repay the total amount that will be owed to Owings-1, LLC upon the effective date of this prospectus. Owings-1, LLC has verbally agreed to renegotiate or extend the repayment terms of this obligation if the Offering does not produce sufficient proceeds. Please see a detailed description of the use of proceeds in the "Plan of Operation" section on page 35of this prospectus. DETERMINATION OF THE OFFERING PRICE The offering price of the 2,000,000 shares being offered has been determined arbitrarily by us. The price does not bear any relationship to our assets, book value, earnings, or other established criteria for valuing a privately held company.Accordingly, the offering price should not be considered an indication of the actual value of the securities. DILUTION Dilution represents the difference between the offering price and the net tangible book value per share immediately after completion of this offering. Net tangible book value is the amount that results from subtracting total liabilities and intangible assets from total assets. Dilution arises mainly as a result of our arbitrary determination of the offering price of the shares being offered. Dilution of the value of the shares you purchase is also a result of the lower book value of the shares held by our existing stockholders. The following tables compare the differences of your investment in our shares with the investment of our existing stockholders. The price of the current offering is fixed at $0.30 per share. This price is significantly higher than the price paid by The Owings Group, LLC, for common equity since the Company’s inception on May 9, 2013.The Owings Group, LLC, received 20,000,000 shares of common stock, with a par value of $0.001, from the Company on May 10, 2013.In return for these shares, The Owings Group, LLC provided the Company with a payment of $1,000 and good will consideration in the form of office space, access to telephone and internet service, access to its network of professional contacts and relationships, as well as the use of a customer relationship management (“CRM”) database. On May 20, 2013, Ehydrogen Solutions, Inc. acquired 20,000,000 shares of the Company’s common stock from The Owings Group, LLC. As of May 31, 2013, the net tangible book value of our shares of common stock was $0or approximately $0per share based upon 20,000,000 shares outstanding. If 100% of the Shares Are Sold: Upon completion of this offering, in the event all of the shares are sold, the net tangible book value of the 22,000,000 shares to be outstanding will be $600,000 or approximately $.02727 per share. The net tangible book value per share prior to the offering is $0. The net tangible book value of the shares held by our existing stockholders will be increased by $.02727 per share without any additional investment on their part. Investors in the offering will incur an immediate dilution from $.30 per share to $.02727 per share. After completion of this offering, if 2,000,000 shares are sold, investors in the offering will own 9.1% of the total number of shares then outstanding for which they will have made cash investment of $600,000, or $0.30 per share. Our existing stockholder will own 90.9% of the total number of shares then outstanding. If 75% of the Shares Are Sold Upon completion of this offering, in the event 1,500,000 shares are sold, the net tangible book value of the 21,500,000 shares to be outstanding will be $450,000, or approximately $.02093 per share. The net tangible book value per share prior to the offering is $.00001. The net tangible book value of the shares held by our existing stockholders will be increased by $.2092 per share without any additional investment on their part. Investors in the offering will incur an immediate dilution from $.30 per share to $.02093 per share. After completion of this offering, investors in the offering will own approximately 7.0% of the total number of shares then outstanding for which they will have made cash investment of $450,000, or $0.30 per share. Our existing stockholder will own approximately 93.0% of the total number of shares then outstanding. 15 If 50% of the Shares Are Sold Upon completion of this offering, in the event 1,000,000 shares are sold, the net tangible book value of the 21,000,000 shares to be outstanding will be $300,000, or approximately $.01429 per share. The net tangible book value per share prior to the offering is $.00001. The net tangible book value of the shares held by our existing stockholders will be increased by $.01428 per share without any additional investment on their part. Investors in the offering will incur an immediate dilution from $.30 per share to $.01429 per share. After completion of this offering, investors in the offering will own approximately 4.8% of the total number of shares then outstanding for which they will have made cash investment of $300,000, or $0.30 per share. Our existing stockholder will own approximately 95.2% of the total number of shares then outstanding. If 25% of the Shares Are Sold Upon completion of this offering, in the event 500,000 shares are sold, the net tangible book value of the 20,500,000 shares to be outstanding will be $150,000 or approximately $.00732 per share. The net tangible book value per share prior to the offering is $.00001. The net tangible book value of the shares held by our existing stockholders will be increased by $.00731 per share without any additional investment on their part. Investors in the offering will incur an immediate dilution from $.30 per share to $.00732 per share. After completion of this offering, investors in the offering will own 2.4% of the total number of shares then outstanding for which they will have made cash investment of $150,000, or $0.30 per share. Our existing stockholder will own 97.6% of the total number of shares then outstanding. Existing Shareholders if all Shares Sold Price per share $ Net tangible book value per share before offering $ Potential gain to existing shareholders $ Net tangible book value per share after offering $ Increase to present shareholders in net tangible book value per share after offering $ Capital contributions $ $0 Number of shares outstanding before the offering Number of shares after offering held by existing shareholders Percentage of ownership after offering % Purchasers of Shares in this Offering if all Shares Sold Price per share $ Dilution per share $ Capital contributions $ Percentage of capital contributions % Number of shares after offering held by public investors Percentage of ownership after offering % Purchasers of Shares in this Offering if 75% of Shares Sold Price per share $ Dilution per share $ Capital contributions $ Percentage of capital contributions % Number of shares after offering held by public investors Percentage of ownership after offering % Purchasers of Shares in this Offering if 50% of Shares Sold Price per share $ Dilution per share $ Capital contributions $ Percentage of capital contributions % Number of shares after offering held by public investors Percentage of ownership after offering % Purchasers of Shares in this Offering if 25% of Shares Sold Price per share $ Dilution per share $ Capital contributions $ Percentage of capital contributions % Number of shares after offering held by public investors Percentage of ownership after offering % 16 PLAN OF DISTRIBUTION This is a self-underwritten offering and our President, Seth Peretzman, will sell the shares directly to family, friends, business associates and acquaintances, with no commission or other remuneration payable to him for any shares he may sell. There are no plans or arrangements to enter into any contracts or agreements to sell the shares with a broker or dealer. In offering the securities on our behalf, they will rely on the safe harbor from broker dealer registration set out in Rule 3a4-1 under the Securities Exchange Act of 1934. OurOfficer will not register as a broker-dealer pursuant to Section 15 of the Securities Exchange Act of 1934, in reliance upon Rule 3a4-1, which sets forth those conditions, as noted herein, under which a person associated with an Issuer may participate in the offering of the Issuer’s securities and not be deemed to be a broker-dealer: 1. Our President is not subject to a statutory disqualification, as that term is defined in Section 3(a)(39) of the Act, at the time of his participation; and, 2. Our President will not be compensated in connection with his participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; and 3. Our President is not, nor will he be at the time of their participation in the offering, an associated person of a broker-dealer; and 4. Our President meets the conditions of paragraph (a)(4)(ii) of Rule 3a4-1 of the Exchange Act, in that he (A) primarily performs, or intends primarily to perform at the end of the offering, substantial duties for or on behalf of our company, other than in connection with transactions in securities; and (B) is not a broker or dealer, or been an associated person of a broker or dealer, within the preceding twelve months; and (C) has not participated in selling and offering securities for any issuer more than once every twelve months other than in reliance on Paragraphs (a)(4)(i) or (a)(4)(iii). Under Paragraph 3a4-1(a)(4)(iii), our Officer must restrict his participation to any one or more of the following activities: (A) Preparing any written communication or delivering such communication through the mail or other means that does not involve oral solicitation by our President of a potential purchaser; provided, however, that the content of such communication is approved by our Director; (B) Responding to inquiries of a potential purchaser in a communication initiated by the potential purchaser; provided, however, that the content of such responses are limited to information contained in a registration statement filed under the Securities Act of 1933 or other offering document; or (C) Performing ministerial and clerical work involved in effecting any transaction. Our President does not intend to purchase any shares in this offering. Borderless Holdings, Inc. will receive all proceeds from the sale of the 2,000,000 shares being offered, with no minimum purchase requirement. The price per share is fixed at $0.30 for the duration of this offering. Although our common stock is not listed on a public exchange or quoted over-the-counter, we intend to seek to have our shares of common stock quoted on the OTC Bulletin Board. In order to be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, nor can there be any assurance that such an application for quotation will be approved. Terms of the Offering We are offering a total of 2,000,000shares of our common stock in a self-underwritten public offering, with no minimum purchase requirement. We do not have an arrangement to place the proceeds from this offering in an escrow, trust, or similar account. Any funds raised from the offering will be immediately available to us for our immediate use. Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account and take possession of the subscriptions. As such, it is possible that a creditor could attach your subscription which could preclude or delay the return of money to you. If that happens, you will lose your investment and your funds will be used to pay creditors. The shares will be sold at the fixed price of $0.30 per share until the completion of this offering. There is no minimum amount of subscription required per investor, and subscriptions, once received, are irrevocable. This offering will commence on the effective date of this prospectus and continue for a period of 18 months. At the discretion of our board of directors, we may discontinue the offering before expiration of the 18-month period. 17 Penny Stock Rules The Securities Exchange Commission has also adopted rules that regulate broker-dealer practices in connection with transactions in “penny stocks” as such term is defined by Rule 15g-9. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system provided that current price and volume information with respect to transactions in such securities are provided by the exchange or system). The shares offered by this prospectus constitute penny stock under the Securities and Exchange Act. The shares will remain penny stock for the foreseeable future. The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his or her investment. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in our company will be subject to the penny stock rules. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Commission, which: (i)contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (ii)contains a description of the broker’s or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities’ laws; (iii)contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and significance of the spread between the bid and ask price; (iv)contains a toll-free telephone number for inquiries on disciplinary actions; (v)defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (vi)contains such other information and is in such form as the Commission shall require by rule or regulation. The broker-dealer also must provide to the customer, prior to effecting any transaction in a penny stock, (i)bid and offer quotations for the penny stock; (ii)the compensation of the broker-dealer and its salesperson in the transaction; (iii)the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (iv)monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling those securities. BLUE SKY RESTRICTIONS ON RESALE There is no established public market for our common stock, and there can be no assurance that any market will develop in the foreseeable future. Transfer of our common stock may also be restricted under the securities laws or securities regulations promulgated by various states and foreign jurisdictions, commonly referred to as "Blue Sky" laws. Absent compliance with such individual state laws, our common stock may not be traded in such jurisdictions. Because the securities registered hereunder have not been registered for resale under the blue sky laws of any state, the holders of such shares and persons who desire to purchase them in any trading market that might develop in the future, should be aware that there may be significant state blue-sky law restrictions upon the ability of investors to sell the securities and of purchasers to purchase the securities. Accordingly, investors may not be able to liquidate their investments and should be prepared to hold the common stock for an indefinite period of time. DESCRIPTION OF SECURITIES General Our authorized capital stock consists of 100,000,000 shares of common stock and 10,000,000 shares of preferred stock with a par value $0.001 per share. As ofthe date of this prospectus, there were 20,000,000 shares of our common stock issued and outstanding that is held by one shareholder of record and no shares of preferred stock were issued or are outstanding.Ehydrogen Solutions, Inc. owns 20,000,000 shares of our common stock. 18 Common Stock The following is a summary of the material rights and restrictions associated with our common stock. The holders of our common stock currently have (i) equal ratable rights to dividends from funds legally available therefore, when, as and if declared by the Board of Directors of the Company; (ii) are entitled to share ratably in all of the assets of the Company available for distribution to holders of common stock upon liquidation, dissolution or winding up of the affairs of the Company (iii) do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights applicable thereto; and (iv) are entitled to one non-cumulative vote per share on all matters on which stock holders may vote. Please refer to the Company’s Articles of Incorporation, Bylaws and the applicable statutes of the State of Delaware for a more complete description of the rights and liabilities of holders of the Company’s securities. Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in such event, the holders of the remaining shares will not be able to elect any of our directors. Preferred Stock We do not have any outstanding shares of preferred stock, but the Company is authorized to issue up to 10,000,000 shares of preferred stock. Preferred stock may be issued from time to time in one or more series as determined by the Board of Directors in its sole discretion. Share Purchase Warrants We have not issued and do not have any outstanding warrants to purchase shares of our common stock. Options We have not issued and do not have any outstanding options to purchase shares of our common stock. Transfer Agent We do not currently have a Transfer Agent but we are in the process of retaining one. Convertible Securities We have not issued and do not have any outstanding securities convertible into shares of our common stock or any rights convertible or exchangeable into shares of our common stock. Delaware Anti-Takeover Laws The Delaware Business Corporation Law contains a provision governing "Acquisition of Controlling Interest." This law provides generally that any person or entity that acquires 20% or more of the outstanding voting shares of a publicly-held Delaware corporation in the secondary public or private market may be denied voting rights with respect to the acquired shares, unless a majority of the disinterested stockholders of the corporation elects to restore such voting rights in whole or in part. The control share acquisition act provides that a person or entity acquires "control shares" whenever it acquires shares that, but for the operation of the control share acquisition act, would bring its voting power within any of the following three ranges: (1) 20 to 33 1/3%,(2) 33 1/3 to 50%, or (3) more than 50%. A "control share acquisition" is generally defined as the direct or indirect acquisition of either ownership or voting power associated with issued and outstanding control shares. The stockholders or board of directors of a corporation may elect to exempt the stock of the corporation from the provisions of the control share acquisition act through adoption of a provision to that effect in the Certificate of Incorporation or Bylaws of the corporation. Our Certificate of Incorporation and Bylaws do not exempt our common stock from the control share acquisition act. The Control Share Acquisition Act is applicable only to shares of "Issuing Corporations" as defined by the act. An Issuing Corporation is a Delaware corporation, which; (1) has 200 or more stockholders, with at least 100 of such stockholders being both stockholders of record and residents of Delaware; and(2) does business in Delaware directly or through an affiliated corporation. At this time, we do not have 100 stockholders of record who are residents of Delaware. Therefore, the provisions of the Control Share Acquisition Act do not apply to acquisitions of our shares and will not until such time as these requirements have been met. At such time as they may apply to us, the provisions of the control share acquisition act may discourage companies or persons interested in acquiring a significant interest in or control of the Company, regardless of whether such acquisition may be in the interest of our stockholders. 19 The Delaware "Combination with Interested Stockholders Statute" may also have an effect of delaying or making it more difficult to effect a change in control of the Company. This statute prevents an "interested stockholder" and a resident domestic Delaware corporation from entering into a "combination," unless certain conditions are met. The statute defines "combination" to include any merger or consolidation with an "interested stockholder," or any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions with an "interested stockholder" having; (1) an aggregate market value equal to 5 percent or more of the aggregate market value of the assets of the corporation; (2) an aggregate market value equal to 5 percent or more of the aggregate market value of all outstanding shares of the corporation; or (3) representing 10 percent or more of the earning power or net income of the corporation. An "interested stockholder" means the beneficial owner of 10 percent or more of the voting shares of a resident domestic corporation, or an affiliate or associate thereof. A corporation affected by the statute may not engage in a "combination" within three years after the interested stockholder acquires its shares unless the combination or purchase is approved by the board of directors before the interested stockholder acquired such shares. If approval is not obtained, then after the expiration of the three-year period, the business combination may be consummated with the approval of the board of directors or a majority of the voting power held by disinterested stockholders, or if the consideration to be paid by the interested stockholder is at least equal to the highest of: (1) the highest price per share paid by the interested stockholder within the three years immediately preceding the date of the announcement of the combination or in the transaction in which he became an interested stockholder, whichever is higher; (2) the market value per common share on the date of announcement of the combination or the date the interested stockholder acquired the shares, whichever is higher; or (3) if higher for the holders of preferred stock, the highest liquidation value of the preferred stock. The effect of Delaware's business combination law is to potentially discourage parties interested in taking control of us from doing so if it cannot obtain the approval of our board of directors. Market for Our Shares of Common Stock As of the date of this filing, there is no public market for our securities. There has been no public trading of our securities, and, therefore, no high and low bid pricing. As of the date of this prospectus, we have one shareholder of record. We plan to contact a market maker immediately following the completion of the offering and apply to have the shares quoted on the OTC Bulletin Board (“OTCBB”). The OTCBB is a regulated quotation service that displays real-time quotes, last sale prices and volume information in over-the-counter securities. The OTCBB is not an issuer listing service, market or exchange. Although the OTCBB does not have any listing requirements to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the SEC. Market makers are not permitted to begin quotation of a security of an issuer that does not meet this requirement. Securities already quoted on the OTCBB that become delinquent in their required filings will be removed following a 30 or 60 day grace period if they do not make their required filing during that time. We cannot guarantee that our application will be accepted or approved and our stock listed and quoted for sale. As of the date of this filing, there have been no discussions or understandings between the Company and any market maker regarding participation in a future trading market for our securities. Rule 144 Shares As of the date of this prospectus, we have issued 20,000,000 shares of common stock.Ehydrogen Solutions, Inc. currently owns 20,000,000 shares of our common stock.These shares are currently restricted from trading under Rule 144. In general, under Rule144 as currently in effect, once we have been subject to public company reporting requirements for at least 90days, a person who is not deemed to have been one of our affiliates for purposes of the Securities Act at any time during 90days preceding a sale and who has beneficially owned the shares proposed to be sold for at least six months, including the holding period of any prior owner other than our affiliates, is entitled to sell such shares without complying with the manner of sale, volume limitation or notice provisions of Rule144, subject to compliance with the public information requirements of Rule144. If such a person has beneficially owned the shares proposed to be sold for at least one year, including the holding period of any prior owner other than our affiliates, then such person is entitled to sell such shares without complying with any of the requirements of Rule144. In general, under Rule144, as currently in effect, our affiliates or persons selling shares on behalf of our affiliates are entitled to sell upon expiration of the lock-up agreements described above, within any three-month period beginning 90days after the date of this prospectus, a number of shares that does not exceed the greater of: • 1% of the number of shares of common stock then outstanding, which will equal approximately shares immediately after this offering; or • the average weekly trading volume of the common stock during the four calendar weeks preceding the filing of a notice on Form144 with respect to such sale. Sales under Rule144 by our affiliates or persons selling shares on behalf of our affiliates are also subject to certain manner of sale provisions and notice requirements and to the availability of current public information about us. 20 Penny Stock Rules The Securities and Exchange Commission has also adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). A purchaser is purchasing penny stock which limits the ability to sell the stock. The shares offered by this prospectus constitute penny stock under the Securities and Exchange Act. The shares will remain penny stocks for the foreseeable future. The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his/her investment. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document, which: · contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; · contains a description of the broker’s or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the Securities Act of 1934, as amended; · contains a brief, clear, narrative description of a dealer market, including “bid” and “ask” price for the penny stock and the significance of the spread between the bid and ask price; · contains a toll-free telephone number for inquiries on disciplinary actions; · defines significant terms in the disclosure document or in the conduct of trading penny stocks; and · contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation; The broker-dealer also must provide the following to the customer, prior to effecting any transaction in a penny stock: · the bid and offer quotations for the penny stock; · the compensation of the broker-dealer and its salesperson in the transaction; · the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and · monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling their securities. DIVIDEND POLICY We have never declared or paid any cash dividends on our common stock. We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. DESCRIPTION OF BUSINESS General We were incorporated on May 9, 2013 in the State of Delaware.We have never declared bankruptcy, have never been in receivership, and have never been involved in any legal action or proceedings.Since incorporation, we have not made any significant purchase or sale of assets. We are not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, since we have a specific business plan or purpose.We have not had preliminary contact or discussions with, nor do we have any present plans, proposals, arrangements or understandings with any representatives of the owners of any business or company regarding the possibility of an acquisition or merger. 21 From inception until the date of this filing we have had limited operating activities, primarily consisting of (i) the incorporation of our company, (ii) the development of our business plan, (iii) the initial equity funding by The Owings Group, LLC, (iv) the performance of due diligence on potential suppliers of 24k gold jewelry, and (v) beginning to develop strategic referral partnerships with investment newsletters and websites catering to our target market. The Owings Group, LLC acquired 20,000,000 shares of our common stock with a par value of $0.001 per share in return for our initial funding of $1,000, the payment of advertising costs totaling $633, and good will consideration in the form of office space, access to internet and telephone service, access to its network of contacts and professional relationships, as well as the use of a customer relationship management (CRM) database. On May 20, 2013, Ehydrogen Solutions, Inc. acquired 20,000,000 shares of the Company’s common stock from The Owings Group, LLC.As a result, Ehydrogen Solutions, Inc. currently owns 100% of our issued and outstanding common stock. Our financial statements from inception on May 9, 2013 through ourfiscal period endedMay 31, 2013 report no revenues and a net loss of $119,829. Our independent auditor has issued an audit opinion for our Company which includes a statement expressing substantial doubt as to our ability to continue as a going concern. We are a development stage company which is in the business of selling 24 karat gold jewelry online and over the telephone to customers. We intend to use the net proceeds from this offering to develop our business operations.To implement our plan of operations, we believe that we require a minimum funding of $300,000 for the next twelve months. We require at least $450,000 to implement our entire business plan. After the twelve month periodwe may need additional financing. If we do not generate any revenue we may need a minimum of $15,000 of additional funding to pay for SEC filing requirements.If necessary, The Owings Group, LLC, has verbally agreed to loan the company funds to cover the costs associated with being a reporting company but we will require full funding to implement our complete plan of operation. Such loan would be have no term, be payable upon demand and have no interest rate. In the event that our Offering fails, The Owings Group, LLC, has agreed to continue providing us the use of our current office space free of charge until the Company generates sufficient revenues to bear the burden of leasing costs. Additionally, if our Offering fails, our President, Seth Peretzman, and our Secretary, David Mathias, have verbally committed to continuing their roles as our Officers without compensation until such time as the Company generates sufficient revenues to warrant providing them with salaries. In order to satisfy our obligation to Owings-1, LLC, which is incurred once this prospectus is declared effective, we need to raise a minimum of $200,000 in this Offering.If our offering fails or we are unable to raise enough capital to satisfy this obligation when incurred, Owings-1, LLC has verbally agreed to renegotiate or extend the repayment terms of this obligation. Our business office is located at, 10045 Red Run Blvd. suite 140, Owings Mills, MD 21117. Our telephone number is 855-545-0251. Product Description We sell 24-karat (“24k”) gold jewelry online and over the telephone. Our gold jewelry, bracelets and necklaces, are produced as demand requires.We do not maintain an inventory of 24k gold jewelry.Instead, we arrange for each piece to be produced following receipt of a customer’s order and associated payment.This approach limits our overhead costs and our exposure to fluctuations in the gold market. This operational model means that customers have to wait between 4-6 weeks to receive their jewelry.However, initial market research and our Officer’s experience selling 24k gold jewelry leads us to believe that an extended wait time does not compromise our customers’ interest in our products.24k gold, or pure gold, jewelry is difficult to find in the United States as the purities traditionally found in this country are 14k, 18k, and 21k. Generally, more conventional jewelry available in the United States is sold with a premium substantially above the value of the gold contained in each piece.It is common to see gold jewelry in various purities selling with a markup above their respective gold value in excess of 100% - sometimes these markups can be as much as 300% above the gold value. Our 24k gold jewelry retails for a premium between 30-50% above the value of the gold contained in each piece.Not only is pure gold jewelry (i.e. 24-karat) very difficult to find in the United States, the premium we are charging above the value of the gold contained in each piece is substantially lower than what our competition is charging for less-pure alternatives.We expect the rarity of our product, combined with the significantly lower premium, to facilitate the expansion of our market share in the United States’ jewelry industry. 22 We capitalize on two major demand components as we offer our 24k gold jewelry.First, many of our prospective customers purchase jewelry for its decorative and aesthetic appeal.Our 24k gold jewelry can be produced in many commonly available link styles, but is handmade rather than fabricated by machine.This artisan quality benefits our products as individuals purchasing jewelry based on craftsmanship appreciate the handmade nature of our products.Second, some of our prospective customers can appreciate the decorative benefits of gold, but their real motivation for purchasing gold jewelry is because the metal has served as a store of value for thousands of years.Many cultures, especially in India, regularly purchase gold for weddings and other auspicious occasions and are given as gifts so the recipient can have a solid financial foundation.Prospective customers who appreciate the intrinsic value of gold may prefer our products as they are pure and have a significantly lower premium than the non-pure jewelry of our competitors. Locations Our primary business and sales operations are managed out of our office in Owings Mills, Maryland. This space is provided to us rent-free by The Owings Group, LLC.The manufacturing operations are managed in the facilities of our suppliers. Initially, as orders are placed and jewelry is produced, we will handle the shipment of jewelry directly to clients.Once we reach a sufficient volume of orders on a weekly basis, we will outsource the shipment of jewelry to a depository that specializes in precious metals. Suppliers Our President, Seth Peretzman, has reestablished a relationship with a supplier of 24k gold jewelry with whom he has worked in the past.This supplier produces the jewelry by hand, has extensive experience working with pure gold merchandise and will be our primary supplier.When a client places an order, he or she must first send payment to the Company.Upon receipt of payment, the Company has the appropriate quantity of gold sent to the supplier along with payment for the associated labor.Upon completion of the jewelry, our President picks it up and arranges for it to be mailed, fully insured, to the customer. We have also identified a few more potential suppliers of 24k gold jewelry that we will approach in the near future following the completion of our due diligence as it relates to their capabilities and quality of work. We continue to actively engage additional individuals and entities in an effort to establish ancillary supplier relationships to ensure we are not dependent on any one source.We are currently in the process of negotiating a second supplier relationship, but have not worked with this supplier in the past, and there is no guarantee we will establish an official relationship with this supplier or any other supplier in the future. Technology Our goal is to handle most of our sales volume through our website to minimize our employment needs.Our primary website, in addition to displaying product-relevant information, will have the capacity to facilitate online purchases with credit cards.Until our website’s longevity and breadth of content can afford us with high ranking on the various search engines, we anticipate telephone sales playing a major role in our business initially.Calls are handled internally until such time as there is sufficient volume to outsource it to a dedicated call center. We currently have access to a customer relationship management (CRM) database that we use to record client information, keep track of orders, and manage future client outreach. We endeavor to collect as much information as possible on our customers as this data will prove invaluable for future marketing efforts. Target Market Our target market is comprised of two groups: those purchasing 24k gold jewelry for decorative and aesthetic purposes, and those purchasing 24k gold jewelry as a store of value and a hedge against inflation. Those individuals in the first group, purchasing jewelry mainly for decorative purposes, are generally women aged between 40 and 70 years old.This segment of our target market is particularly attracted to the handmade nature of our 24k gold jewelry and the fact that pure gold jewelry is very difficult to find in the United States.We anticipate the novelty of our product will help us establish and grow a presence in this segment of the jewelry industry. While the second group of our target market can certainly appreciate the craftsmanship and decorative value of our products, these individuals’ main motivation for purchasing our 24k jewelry is the inherent value provided by gold and the metal’s universal liquidity.Many of these individuals are concerned about increased inflation and an erosion of the dollar’s value.As a result, they like to diversify using gold which retains its value over time. 23 The segment of our target market that is aesthetically-driven is well established and will probably stay fairly constant going forward.Where we hope to derive growth is by converting the individuals in this category to purchasers of 24k gold jewelry as opposed to the more traditional purities (i.e. 14k, 18k, 21k, etc.) widely availability in the United States.Our success in soliciting our products to this segment of our target market is determined by our ability to convey the value provided by our handmade, pure gold jewelry.Many of these individuals are not especially price conscious and so we cannot depend on our lower premiums (relative to our competitors) to ingratiate our products with these individuals.Instead, we have to emphasize the unique nature and rarity of our product offering, combined with the tangible value provided by pure gold jewelry. The segment of our target market that is interested in gold jewelry as a means of diversification, who are particularly interested in the value gold provides as a long-term store of wealth, has significant growth potential.Currently, the individuals that comprise this category are the minority amongst jewelry buyers.However, as the Federal Reserve continues to print money, along with the other major central banks around the world, the number of individuals concerned about inflation will continue to rise.Similarly, as the major stock indices within the United States continue to hover near record highs, many individuals will increasingly want to diversify their assets away from conventional mediums.This evolving demand amongst individuals could represent substantial opportunity for us as we market 24k gold jewelry, which can effectively serve as a means of diversifying a portion of a portfolio into intrinsically valuable gold.The jewelry is potable and liquid around the world.These factors will make our product especially attractive to those individuals interested in diversification into gold.However, there is no guarantee that a rising number of people will be interested in gold or asset diversification, and there is similarly no guarantee that we are able to adequately convey the value provided by our 24k gold jewelry in relation to their specific interests. Marketing Our Product We are utilizing a number of websites that we operate, along with websites and publications that are operated by other individuals and entities with exposure to our target market, as a means of selling our 24k gold jewelry.Additionally, we employ telemarketing and email marketing campaigns in an effort to drive sales. Targeting those individuals interested in asset diversification and gold as a store of wealth is relatively easy since there is a wide variety of websites and publications dedicated to this niche in the marketplace.We have purchased ad space on a website called The Survival Mom (www.thesurvivalmom.com) which caters to an audience that appreciates the value of pure gold jewelry as a means of diversification and wealth protection.In addition to having such ads posted on websites, we are actively considering becoming the sponsor of a radio program with a similar audience. We have developed a referral relationship with a newsletter called The Dollar Vigilante which has subscribers with a specific interest in asset diversification.The proprietor of this newsletter realized the value of 24k gold jewelry and was eager to establish a relationship with us.This publication has approximately 30,000 subscribers.Neither the newsletter nor its proprietors have any affiliation with the Company outside of this referral relationship.The terms of this relationship are not governed by an official contract, however, the arrangement we have established with this newsletter’s proprietors is that we will split net profits with them (50/50) on any business generated as a result of the newsletter’s marketing efforts. We performing due diligence on similar opportunities and will approach proprietors of similar newsletters to establish the same type of referral partnership.We will use these publications to periodically market our products and the value provided by pure gold jewelry to a qualified and receptive audience.Going forward, we are continuing to develop referral relationships of this nature with individuals and entities that operate websites and publications that circulate among individuals in our target market.These relationships are profit sharing in nature, wherein we do not pay any advertising costs but instead share profits resulting from any sales generated by the publication’s marketing efforts. Marketing our product to those individuals specifically interested in the decorative aspect of jewelry is a little harder.We pursue catalogs, magazines, and other mediums through which traditional jewelry is purveyed as a means of getting our products in front of more conventional jewelry buyers.Additionally, we are considering the use of advertising in various print publications that typically service a major demographic of jewelry buyers motivated by aesthetics (i.e. women aged 40 to 70). We will follow up with our clients periodically and offer special discounts from time to time. Our methods of communication include: phone calls, email, and regular mail. We ask our satisfied clients for referrals. We intend to hire an outside web designer to assist us in designing and building our website(s). We will display the products and their prices, which will be available for purchase on our web site. We intend to attract traffic to our website by a variety of online marketing tactics such as registering with top search engines using selected key words (meta-tags) and utilizing link and banner exchange options. We intend to promote our website by displaying it on our promotional materials. 24 To draw attention from potential customers we plan to market and advertise our company though social networking. We intend to use Facebook and Twitter to spread information about our 24k jewelry. We intend to incorporate word-of-mouth advertising into our business model as well. We believe a huge marketing opportunity provided by the internet is that it can help spread word-of-mouth recommendations - a form of free advertising. Competition Our competition varies. The principal competitive considerations in our industry are the pricing and availability of products, services, delivery capabilities, customer relationships, geographic coverage and breadth of product offerings. We compete with many local and regional distributors of jewelry, with large jewelry retailers, both online and brick-and-mortar stores, with local retailers, with small and large jewelry distributors and with dealers operating on platforms for independent merchants like ebay. Many of our competitors have greater financial resources and may be able to withstand sales or commission decreases better than we can. We also expect to continue to face competition from new market entrants. However, with our focus on providing 24k gold jewelry, the vast majority of our competitors are not offering a product exactly like ours.This differentiation helps us establish ourselves as unique, and should enable us to carve out a niche in the jewelry industry.Additionally, besides the fact that our competitors are providing less pure jewelry, they also charge significantly higher premiums than we do.We intend to capitalize on the fact that our premiums are lower than those of our competitors while we are simultaneously producing hand crafted products as opposed to the machine-fabricated jewelry sold by most of our competitors.There is, however, no guarantee that we will be able to establish and expand our market share or successfully solicit our unique, pure gold products. Dependence on One or a Few Major Customers We plan on selling our 24k gold jewelry directly to end-use consumers. Therefore, we do not anticipate dependence on only one or a few major customers.Since most prospective customers may only purchase a few different pieces from us, we have to constantly market our products to ensure a steady volume of business. Government Regulation We are required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to the sale of jewelry. We do not believe that regulation will have a material impact on the way we conduct our business. Patent, trademark, license & franchise restrictions and contractual obligations & concessions. We currently do not own any intellectual property and have not obtained any copyrights, patents or trademarks in respect to any intellectual property. Our primary protection against unauthorized use, duplication and distribution of intellectual property that we may create is copyright and trademark protection and enforcement to protect these interests. We do not anticipate filing any copyright or trademark applications related to any existing assets over the next 12 months.However, should we begin to offer 24k gold jewelry of our own unique design we will pursue intellectual property protection at that time.To the extent that we offer unique 24k gold jewelry designs created by our suppliers, the intellectual property will belong to them. We have not entered into any franchise agreements or other contracts that have given, or could give rise to obligations or concessions. Research and Development Activities and Costs So far we have not engaged in any research or development activities that have required a capital outlay.However, our research and development activities as they relate to our search for additional suppliers may eventually necessitate certain expenditures.Such costs could include: · Labor and materials if we have product models fabricated for pictures to be used in marketing literature, on the websites, etc. · Labor and materials if we commission the design of new products Additionally, we intend to regularly research our competitors, the products they provide, and the associated pricing to ensure that our products can continue to compete effectively in the marketplace.This research will entail mystery shopping (i.e. getting prices via telephone and internet) and physical visits to their brick-and-mortar locations. If our inbound call volume reaches a level sufficient to warrant hiring additional employees, we will perform research relating to the costs and benefits of outsourcing this responsibility to a call center – rather than hiring additional employees internally. 25 Employees and Employment Agreements Our President, Seth Peretzman, and our Secretary, David Mathias, are currently the Company’s only employees.Mr. Peretzman currently devotes approximately 10 hours per week to company matters.Subsequent to successful completion of this offering, Mr. Peretzmanwill devote approximately 20 to 25 hours per week to company matters.Mr. Mathias currently devotes approximately 5 hours per week to company matters.Subsequent to the successful completion of this offering, Mr. Mathias will devote approximately 5 to 10 hours per week to company matters. There is no formal employment agreement between the Company and Mr. Peretzman or Mr. Mathias. Description of Property The Company does not current own any real estate or materially important physical property. Legal Proceedings There are no pending legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or security holder, is a party adverse to the Company or has a material interest adverse to the Company. Executive Offices Our current executive offices are provided by The Owings Group, LLC.We do not pay any rent to The Owings Group, LLC and there is no agreement to pay any rent in the future.If we realize 75% participation or higher in this Offering, we will use some of the resulting proceeds to establish offices of our own. RELATED STOCKHOLDER MATTERS Market Information Our common stock is currently not listed on the OTC Bulletin Board or any securities exchange. There is no guarantee our common stock will ever meet the requirements for listing on the OTC Bulletin Board or a securities exchange. Holders of Common Stock As of the date of this prospectus, we had one shareholder of record of our common stock. Dividend Policy We have never declared or paid cash dividends. We intend to retain earnings, if any, to support the development of the business and therefore, do not anticipate paying cash dividends for the foreseeable future. Payment of future dividends, if any, will be at the discretion of our board of directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. 26 FINANCIAL STATEMENTS Borderless Holdings, Inc. INDEX TO FINANCIAL STATEMENTS Audited Financial Statements Report of Independent Registered Public Accounting Firm F-1 Balance Sheet F-2 Statement of Operations F-3 Statement of Cash Flows F-4 Statement of Stockholder's Equity F-5 Notes to Financial Statements F-6 27 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Borderless Holdings, Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Borderless Holdings, Inc. (A Development Stage Company) as of May 31, 2013, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the period since inception on May 9, 2013 through May 31, 2013. Borderless Holdings, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Borderless Holdings, Inc. (A Development Stage Company) as of May 31, 2013, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the period since inception on May 9, 2013 through May 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has no revenues, has negative working capital at May 31, 2013, has incurred losses and negative cash flow from operating activities, and has an accumulated deficit which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 3.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada August 13, 2013 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 F - 1 BORDERLESS HOLDINGS, INC. (A Development Stage Company) BALANCE SHEETS Audited May 31, ASSETS CURRENT ASSETS Cash and Cash Equivalents $
